Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
DeVinche Albritton appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Albritton v. Johnson, No. 2:07-cv-00356-JBF-FBS (E.D. Va. filed Apr. 8, 2009; entered Apr. 9, 2009). We deny Albritton’s motions for a dental examination, for a stay of the appeal pending the exam, and to amend to add new claims and defendants. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *701the court and argument would not aid the decisional process.

AFFIRMED.